 


114 HR 1880 RH: Albuquerque Indian School Land Transfer Act
U.S. House of Representatives
2015-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 205
114th CONGRESS 1st Session 
H. R. 1880
[Report No. 114–271] 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2015 
Ms. Michelle Lujan Grisham of New Mexico (for herself and Mr. Ben Ray Luján of New Mexico) introduced the following bill; which was referred to the Committee on Natural Resources 
 

September 30, 2015
Additional sponsor: Mr. Pearce


September 30, 2015
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To require the Secretary of the Interior to take into trust 4 parcels of Federal land for the benefit of certain Indian Pueblos in the State of New Mexico. 
 
 
1.Short titleThis Act may be cited as the Albuquerque Indian School Land Transfer Act. 2.DefinitionsIn this Act: 
(1)19 PueblosThe term 19 Pueblos means the New Mexico Indian Pueblos of— (A)Acoma; 
(B)Cochiti; (C)Isleta; 
(D)Jemez; (E)Laguna; 
(F)Nambe; (G)Ohkay Owingeh (San Juan); 
(H)Picuris; (I)Pojoaque; 
(J)San Felipe; (K)San Ildefonso; 
(L)Sandia; (M)Santa Ana; 
(N)Santa Clara; (O)Santo Domingo; 
(P)Taos; (Q)Tesuque; 
(R)Zia; and (S)Zuni. 
(2)MapThe term map means the map entitled The Town of Albuquerque Grant, Bernalillo County, within Township 10 North, Range 3 East, of the New Mexico Principal Meridian, New Mexico—Metes and Bounds Survey and dated August 12, 2011. (3)SecretaryThe term Secretary means Secretary of the Interior. 
3.Land taken into trust for benefit of 19 Pueblos 
(a)Action by Secretary 
(1)In generalThe Secretary shall take into trust all right, title, and interest of the United States in and to the Federal land described in subsection (b) for the benefit of the 19 Pueblos immediately after the Secretary determines that the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) have been satisfied regarding the trust acquisition of the Federal land. (2)AdministrationThe Secretary shall— 
(A)take such action as the Secretary determines to be necessary to document the transfer under paragraph (1); and (B)appropriately assign each applicable private and municipal utility and service right or agreement. 
(b)Description of landThe Federal land referred to in subsection (a)(1) is the 4 tracts of Federal land, the combined acreage of which is approximately 11.11 acres, that were historically part of the Albuquerque Indian School, more particularly described as follows: (1)Abandoned Indian School RoadThe approximately 0.83 acres located in sec. 7 and sec. 8 of T. 10 N., R. 3 E., of the New Mexico Principal Meridian in Albuquerque, New Mexico, as identified on the map. 
(2)Southern part tract DThe approximately 6.18 acres located in sec. 7 of T. 10 N., R. 3 E., of the New Mexico Principal Meridian in Albuquerque, New Mexico, as identified on the map. (3)Tract 1The approximately 0.41 acres located in sec. 7 of T. 10 N., R. 3 E., of the New Mexico Principal Meridian in Albuquerque, New Mexico, as identified on the map. 
(4)Western part tract BThe approximately 3.69 acres located in sec. 7 of T. 10 N., R. 3 E., of the New Mexico Principal Meridian in Albuquerque, New Mexico, as identified on the map. (c)SurveyThe Secretary shall conduct a survey of the Federal land to be transferred consistent with subsection (b) and may make minor corrections to the survey and legal description of the Federal land described in subsection (b) as the Secretary determines to be necessary to correct clerical, typographical, and surveying errors. 
(d)Use of landThe Federal land taken into trust under subsection (a) shall be used for the educational, health, cultural, business, and economic development of the 19 Pueblos. (e)Limitations and conditionsThe Federal land taken into trust under subsection (a) shall remain subject to any private or municipal encumbrance, right-of-way, restriction, easement of record, or utility service agreement in effect on the date of enactment of this Act. 
(f)Bureau of Indian Affairs use 
(1)In generalThe 19 Pueblos shall allow the Bureau of Indian Affairs to continue to use the land taken into trust under subsection (a) for the facilities and purposes as in existence on the date of enactment of this Act, in accordance with paragraph (2). (2)RequirementsThe use by the Bureau of Indian Affairs under paragraph (1) shall— 
(A)be free of any rental charge; and (B)continue until such time as the Secretary determines there is no further need for the existing Bureau of Indian Affairs facilities. 
4.Effect of other laws 
(a)In generalSubject to subsection (b), Federal land taken into trust under section 3(a) shall be subject to Federal laws relating to Indian land. (b)GamingNo class I gaming, class II gaming, or class III gaming (as defined in section 4 of the Indian Gaming Regulatory Act (25 U.S.C. 2703)) shall be carried out on the Federal land taken into trust under section 3(a). 
 

September 30, 2015
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
